Case 19-51814-lrc         Doc 49     Filed 06/25/20 Entered 06/25/20 13:53:53             Desc Main
                                     Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             )       CASE NO.: 19-51814-LRC
                                                   )
ANTHONY HARRISON,                                  )       CHAPTER: 13
                                                   )
                              Debtor               )

              RESPONSE TO DEBTOR’S MOTION TO SUSPEND PAYMENTS

         COMES NOW, 1st CHOICE CREDIT UNION (“FCCU”) and files this Response to

Debtors’ Motion to Suspend Payments (the “Motion”) (Docket # 48), and states:

1.       The Debtor filed a petition for chapter 13 relief on February 2, 2019.

2.       FCCU filed one secured claim in the amount of $21,042.31 secured by a 2011 Dodge

Challenger.

3.       The Motion proposes to suspend plan payments for the months of May, June, and July 2020.

3.       FCCU objects to the Motion unless it is provided adequate protection payments during the

suspension of the plan payments. The Debtor is still enjoying the use and possession of the Dodge

and the Dodge is continuing to depreciate due to its continued use.

         WHEREFORE, FCCU prays that the Court order the Debtor to provide adequate protection

payments during any period of suspension in plan payments.


         Respectfully submitted this 25th day of June, 2020.


                                                           /s/ David C. Whitridge____
                                                           DAVID C. WHITRIDGE
                                                           Georgia State Bar No. 754793
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
dwhitridge@tokn.com
Attorney for 1st Choice Credit Union
Case 19-51814-lrc        Doc 49         Filed 06/25/20 Entered 06/25/20 13:53:53        Desc Main
                                        Document      Page 2 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                             )     CASE NO.: 19-51814-LRC
                                                   )
ANTHONY HARRISON,                                  )     CHAPTER: 13
                                                   )
                              Debtor               )


                                   CERTIFICATE OF SERVICE

        This is to certify that I have this day served the foregoing RESPONSE TO DEBTOR’S
MOTION TO SUSPEND PAYMENTS using the Bankruptcy Court's Electronic Case Filing
program, which sends a notice of this document and an accompanying link to this document to
the following parties who have appeared in this case under the Bankruptcy Court's Electronic
Case Filing program: Howard P. Slomka and Chapter 13 Trustee, Mellissa J. Davey.

        I further certify that on this day I caused a copy of this document to be served via U.S.
First Class Mail, with adequate postage prepaid on the Debtor at the following address:

         Anthony Harrison
         617 Falcons Ridge
         McDonough, Georgia 30253

         This 25th day of June, 2020.




                                                         /s/ David C. Whitridge___
                                                         DAVID C. WHITRIDGE
                                                         Georgia State Bar No. 754793

THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
dwhitridge@tokn.com
Attorney for 1st Choice Credit Union
